ORDER

PER CURIAM.
Patrick Starr appeals the denial of his 29.15 motion for post-conviction relief, after an evidentiary hearing. On appeal, Mr. Starr asserts that the motion court did not make findings of fact and conclusions of law as required by Rule 29.15®. Alternatively, Mr. Starr claims that he was denied effective assistance of trial counsel because (1) his counsel’s request that he accompany investigators to identify a witness was used against him at trial when the State argued an inference of guilt based on an attempt at this meeting to get the witness to change his testimony; and (2) his counsel did not request a conventional second degree murder instruction so that he could submit the defense of self-defense to the jury. This court finds that the record is sufficient to provide meaningful appellate review, and that Mr. Starr’s trial counsel was not ineffective. Since a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).